  Case 2:19-cr-00092-SDW Document 65 Filed 09/15/21 Page 1 of 2 PageID: 467

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
    v.                          *      CRIM. NO. 19-92
                                *
NAJEE BRANTLEY                  *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

See attached reasons.



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:    September 15, 2021
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
   Case 2:19-cr-00092-SDW Document 65 Filed 09/15/21 Page 2 of 2 PageID: 468




                                         ATTACHMENT A

         The Court finds that the plea hearing for Najee Brantley (“BRANTLEY”) to be
 held on September 15, 2021, cannot be further delayed without serious harm to the
 interests of justice, for the following reasons:

         1.        To ensure that the Court is not overwhelmed by cases and proceedings at the
conclusion of this period of emergency. Currently, District Judges in New Jersey handle a
substantially larger docket of cases than Judges in other Districts in the United States. New
criminal cases continue to be assigned by the Court during the emergency. If the Court cannot
resolve matters now by guilty plea, the resulting backlog will overwhelm the Court’s ability to
function effectively. The concern of such congestion and the particular harm that likely will be
caused by delays in the processing of cases and matters in the future is particularly acute in this
emergency, at least given that: (1) it is unknown when this emergency will subside and when the
Court will be able to function at normal capacity (including, among other things, the empanelment
of trial juries); and (2) this District’s pre- existing shortage of District Court Judges which already
has challenged the Court’s ability to process and resolve cases.

        2.      To permit defendant BRANTLEY to obtain a speedy resolution of his case through
an admission of guilt, timely sentencing to afford appropriate punishment and rehabilitation, and
the defendant making amends to any victims through admission of responsibility and restitution.
Defendant BRANTLEY has asked for this this case to be resolved today by a plea hearing.

        3.       To permit the Government to obtain a resolution of the case so that the
Government, already operating in a restricted capacity due to the emergency, may appropriately
focus its resources on other, emerging criminal matters. The Government and BRANTLEY have
asked for this case to be resolved with a plea hearing on September 15, 2021.
